FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 11, 2022

                                       No. 04-22-00026-CV

                                     IN RE Robert TEJEDA,

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-25811
                          Honorable John D. Gabriel Jr., Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On January 11, 2022, relator Robert Tejeda filed a petition for writ of mandamus and a
motion for emergency temporary relief. This court believes a serious question concerning the
mandamus relief sought requires further consideration. We ORDER real party in interest Sylvia
R. Mendelsohn to file a response to the petition by 9:00 a.m., January 12, 2022. The court will
also entertain a timely response from respondents the Honorable John D. Gabriel, Jr., Monica
Alcantara, and Jacquelyn F. Callanen.

       We GRANT relator’s motion for temporary emergency relief. Until further order of this
court, we STAY the January 6, 2022 permanent injunction order signed by respondent the
Honorable John D. Gabriel, Jr.


           It is so ORDERED January 11, 2022.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT